DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/787117.   Claims 1-11, 13 and 14 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Reid Baldwin on Sept. 7, 2021.

The application claims 1, 6 and 11 have been amended to read as follows: 

1.  An actuator assembly comprising: 
first and second stamped ramp plates; 
a plurality of rolling elements supported between the first and second ramp plates such that relative rotation between the ramp plates in an apply direction forces the ramp plates apart; and 
a first support ring fixed to the first ramp plate on an opposite side from the second ramp plate, the first support ring having a feature to radially locate a radially inner race of a thrust bearing and configured to transmit axial force from the first ramp plate to the thrust bearing. 
 

a clutch pack including a plurality of separator plates rotationally fixed with respect to a first element and a plurality of friction plates axially interleaved with the separator plates and rotationally fixed with respect to a second element; 
a thrust bearing having a first race in axial contact with one of the separator plates; and INTERNALSerial No. 16/787,117Attorney's Docket No.: P190362 USO1 Page: 3 of 6
a ball-ramp actuator assembly including first and second stamped ramp plates separated by a plurality of rolling elements and a first support ring fixed to the first ramp plate and configured to radially locate a radially inner race of the thrust bearing and to transmit axial force from the first ramp plate to the thrust bearing. 
 
11. (Currently Amended) A method of manufacturing an actuator assembly comprising: 
stamping first and second ramp plates; 
molding a first support ring; 
fixing the first support ring to the first ramp plate; 
piloting a radially inner race of a thrust bearing on the first support ring and
positioning a plurality of rollers between the first and second ramp plates such that relative rotation of the ramp plates in an apply direction forces the ramp plates apart.

Allowable Subject Matter
Claims 1-11, 13 and 14 are allowed.
Regarding claim 1 the following limitations, in combination with other limitations of the claim are not found or made obvious in the art of record; “a first support ring fixed to the first ramp plate on an opposite side from the second ramp plate, the first support ring having a feature to radially locate a radially inner race of a thrust bearing and configured to transmit axial force from the first ramp plate to the thrust bearing”. 

Regarding claim 6 the following limitations, in combination with other limitations of the claim are not found or made obvious in the art of record; “a ball-ramp actuator assembly including first and second stamped ramp plates separated by a plurality of rolling elements and a first support ring fixed to the first ramp plate and configured to radially locate a radially inner race of the thrust bearing and to transmit axial force from the first ramp plate to the thrust bearing”. 

Regarding claim 13 the following limitations, in combination with other limitations of the claim are not found or made obvious in the art of record; “piloting a radially inner race of a thrust bearing on the first support ring and
positioning a plurality of rollers between the first and second ramp plates such that relative rotation of the ramp plates in an apply direction forces the ramp plates apart.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK A MANLEY/Primary Examiner, Art Unit 3659